Exhibit 10.2

 

DITECH NETWORKS, INC.

 

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE BENEFIT PLAN

 

SECTION 1.         INTRODUCTION.

 

The Ditech Networks, Inc. Amended and Restated Change in Control Severance
Benefit Plan (the “Plan”) is hereby established effective December 12, 2008 (the
“Effective Date”), which Plan amends and restates the Ditech Networks, Inc.
Change in Control Severance Benefit Plan adopted September 24, 2007 (the “Prior
Plan”), which Prior Plan is hereby superseded by this Plan.  The purpose of the
Plan is to provide for the payment of severance benefits to certain eligible
employees of Ditech Networks, Inc. and its wholly owned subsidiaries (the
“Company”) in the event that such employees are subject to qualifying employment
terminations in connection with a Change in Control.  This Plan shall supersede
any severance benefit plan, policy or practice previously maintained by the
Company, other than an individually negotiated written contract or written
agreement with the Company relating to severance or change in control benefits
that is in effect on an employee’s termination date, in which case such
employee’s severance benefit, if any, shall be governed by the terms of such
individually negotiated written contract or written agreement and shall be
governed by this Plan only to the extent that the reduction pursuant to
Section 6(b) below does not entirely eliminate benefits under this Plan.  This
document also is the Summary Plan Description for the Plan.

 

SECTION 2.         DEFINITIONS.

 

For purposes of the Plan, the following terms are defined as follows:

 

(a)           “Base Salary” means the Participant’s annual base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation), at the rate in effect during the last regularly
scheduled payroll period immediately preceding the date of the Participant’s
Covered Termination.

 

(b)           “Board” means the Board of Directors of Ditech Networks, Inc.

 

(c)           “Change in Control” means one of the following events or a series
of more than one of the following events that are related, wherein the
stockholders of the Company immediately before the transaction do not retain
immediately after the transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company, the resulting entity in a merger or, in the case of an asset sale, the
corporation or corporations to which the assets of the Company were transferred
(the “Transferee Corporation(s)”), as the case may be:

 

(i)            the direct or indirect sale or exchange in a single or series of
related transactions by the stockholders of the Company of more than fifty
percent (50%) of the voting stock of the Company;

 

(ii)           a merger or consolidation in which the Company is a party; or

 

(iii)         the sale, exchange, or transfer of all or substantially all of the
assets of the Company.

 

For purposes of this Section 2(c), indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations, which as a result of the transaction, own the Company,
the resulting entity or the Transferee Corporation(s), as the case may be,
either directly or through one or more subsidiary corporations.  Prior to the
Change in Control, the Board shall have the right to determine whether

 

--------------------------------------------------------------------------------


 

multiple sales or exchanges of the voting stock of the Company or more than one
of the preceding events are related, and its determination shall be final,
binding and conclusive.

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)           “Company” means Ditech Networks, Inc. and its wholly owned
subsidiaries or, following a Change in Control, the surviving entity resulting
from such transaction.

 

(f)            “Constructive Termination” means a resignation by a Participant
of employment with the Company after one of the following is undertaken without
the Participant’s express written consent:

 

(i)            a substantial reduction in the Participant’s duties or
responsibilities (and not simply a change in title or reporting relationships)
in effect immediately prior to the effective date of the Change in Control;
provided, however, that it shall not be a “Constructive Termination” if,
following the effective date of the Change in Control, either (a) the Company is
retained as a separate legal entity or business unit and the Participant holds
the same position in such legal entity or business unit as the Participant held
before such effective date, or (b) the Participant holds a position with duties
and responsibilities comparable (though not necessarily identical, in view of
the relative sizes of the Company and the entity involved in the Change in
Control) to the duties and responsibilities of the Participant prior to the
effective date of the Change in Control;

 

(ii)           a material reduction in the Participant’s base salary (except for
salary decreases generally applicable to the Company’s other similarly situated
employees);

 

(iii)         a change in the Participant’s business location of more than 40
miles from the business location prior to such change, except for required
travel for the Company’s business to an extent substantially consistent with
Participant’s prior business travel obligations;

 

(iv)          a material breach by the Company of any provisions of the Plan or
any enforceable written agreement between the Company and the Participant, and
the Company fails to rescind or cure the conduct giving rise to the event
constituting such material breach within thirty (30) days of receipt by the
Company of written notice from the Participant informing the Company of such
material breach; or

 

(v)            any failure by the Company to obtain assumption of the Plan by
any successor or assign of the Company.

 

Notwithstanding the foregoing, a resignation shall not be deemed a Constructive
Termination unless (x) the Participant provides the Company with written notice
(the “Constructive Termination Notice”) that the Participant believes that an
event described in this Section 2(f) has occurred, (y) the Constructive
Termination Notice is given within ninety (90) days following the date of the
initial occurrence of the event, and (z) the Company does not rescind or cure
the conduct giving rise to the event described in this Section 2(f) within
thirty (30) days of receipt by the Company of the Constructive Termination
Notice.

 

(g)           “Covered Termination” means an Involuntary Termination Without
Cause or a Constructive Termination, either of which results in a “separation
from service” with the Company within the meaning of Treasury Regulation
Section 1.409A-1(h) (without regard to any permissible alternative definition
thereunder) and occurs within one (1) month prior to the effective date of a
Change in Control or within twelve (12) months following the effective date of a
Change in Control.  Termination of employment of a Participant due to death or
disability shall not constitute a Covered Termination unless (i) a resignation
of employment by the Participant immediately prior to the Participant’s death or
disability would have qualified as a Constructive Termination, and
(ii) Participant shall have given the Company written notice, prior to such
resignation, of the event(s) that occurred or circumstance(s) that existed that
would have qualified as a Constructive Termination.

 

(h)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

--------------------------------------------------------------------------------


 

(i)            “Involuntary Termination Without Cause” means an involuntary
termination of employment by the Company other than for one of the following
reasons:

 

(i)            the Participant’s violation of any material provision of the
Company’s standard agreement relating to proprietary rights;

 

(ii)           the Participant participates in any act of theft or dishonesty;

 

(iii)         the Participant participates in any immoral or illegal act which
has had or could reasonably be expected to have or had a detrimental effect on
the business or reputation of the Company; or

 

(iv)          any material failure by the Participant to use reasonable efforts
to perform reasonably requested tasks after written notice and a reasonable
opportunity to comply with such notice.

 

(j)            “Participant” means each of: Todd Simpson, the Company’s
President and Chief Executive Officer; William J. Tamblyn, the Company’s
Executive Vice President and Chief Financial Officer; and Lowell B. Trangsrud,
the Company’s Executive Vice President and Chief Operating Officer.

 

(k)           “Plan Administrator” means the Board or any committee duly
authorized by the Board to administer the Plan.  The Plan Administrator may, but
is not required to be, the Compensation Committee of the Board.  The Board may
at any time administer the Plan, in whole or in part, notwithstanding that the
Board has previously appointed a committee to act as the Plan Administrator.

 

SECTION 3.         ELIGIBILITY FOR BENEFITS.

 

(a)           General Rules.  Subject to the provisions set forth in this
Section and Section 6, in the event of a Covered Termination, the Company will
provide the severance benefits described in Section 4 of the Plan to the
affected Participant.  Nothing in the Plan is intended to convey any benefit on
a Participant prior to the occurrence of a Change in Control.

 

(b)           Exceptions to Benefit Entitlement.  A Participant, will not
receive benefits under the Plan (or will receive reduced benefits under the
Plan) in the following circumstances, as determined by the Company in its sole
discretion:

 

(i)            The Participant has executed an individually negotiated written
contract or written agreement with the Company relating to severance or change
in control benefits that is in effect on his termination date, in which case
such Participant’s severance benefit, if any, shall be governed by the terms of
such individually negotiated written contract or written agreement, whether or
not such individually negotiated written contract or written agreement expressly
states that it is meant to supersede the Plan, and shall be governed by this
Plan only to the extent that the reduction pursuant to Section 6(b) or
Section 6(d) below does not entirely eliminate benefits under this Plan.

 

(ii)           The Participant is offered immediate reemployment by a successor
to the Company or by a purchaser of its assets, as the case may be, following a
change in ownership of the Company or a sale of all or substantially all the
assets of a division or business unit of the Company.  For purposes of the
foregoing, “immediate reemployment” means that the Participant’s employment with
the successor to the Company or the purchaser of its assets, as the case may be,
results in uninterrupted employment such that the Participant does not suffer a
lapse in pay as a result of the change in ownership of the Company or the sale
of its assets; provided, however, that reemployment in a role that would
constitute a Constructive Termination shall not constitute “immediate
reemployment” for purposes hereof.

 

(iii)         The Participant does not confirm in writing that he or she shall
be subject to the proprietary information or confidentiality agreement
previously entered into between Participant and the Company.

 

--------------------------------------------------------------------------------


 

(c)           Termination of Benefits.  A Participant’s right to receive the
payment of benefits under this Plan shall terminate immediately if, at any time
prior to or during the period for which the Participant is receiving benefits
hereunder, the Participant, without the prior written approval of the Company:

 

(i)            willfully breaches a material provision of the Participant’s
proprietary information or confidentiality agreement with the Company, as
referenced in Section 3(b)(iii);

 

(ii)           owns, manages, operates, joins, controls or participates in the
ownership, management, operation or control of, is employed by or connected in
any manner with, any person, enterprise or entity which is engaged in any
business competitive with that of the Company; provided, however, that such
restriction will not apply to any passive investment representing an interest of
less than two percent (2%) of an outstanding class of publicly-traded securities
of any corporation or other entity or enterprise;

 

(iii)         encourages or solicits any of the Company’s then current employees
to leave the Company’s employ for any reason or interferes in any other manner
with employment relationships at the time existing between the Company and its
then current employees; or

 

(iv)          induces any of the Company’s then current clients, customers,
suppliers, vendors, distributors, licensors, licensees or other third party to
terminate their existing business relationship with the Company or interferes in
any other manner with any existing business relationship between the Company and
any then current client, customer, supplier, vendor, distributor, licensor,
licensee or other third party.

 

SECTION 4.         AMOUNT OF BENEFITS.

 

(a)           Cash Severance Benefits.  Each Participant who incurs a Covered
Termination and was employed by the Company at the position or level set forth
below within one (1) month immediately prior to such Covered Termination shall
be entitled to receive, subject to Section 6(c), a cash severance benefit equal
to the number of months of Base Salary plus the Pro Rata Portion of Expected
Executive Bonus set forth below.  Any cash severance benefits provided under
this Section 4(a) shall be paid pursuant to the provisions of Section 5.

 

Participant

 

Amount of Base Salary Cash Severance
Benefit

Todd Simpson, the Company’s President and
Chief Executive Officer

 

12 months

William J. Tamblyn, the Company’s
Executive Vice President and Chief Financial
Officer

 

12 months

Lowell B. Trangsrud, the Company’s
Executive Vice President and Chief Operating
Officer

 

12 months

 

“Pro Rata Portion of Expected Executive Bonus” shall mean, with respect to a
Participant, the pro rata portion, calculated based upon the fraction obtained
by subtracting from 365 the number of days remaining in the fiscal year and
dividing that amount by 365, of the expected variable cash bonus for such
Participant, as determined by the Compensation Committee of the Board, pursuant
to the Company’s variable cash compensation plan established by the Compensation
Committee of the Board for the fiscal year in which the Covered Termination
occurs, based upon the Participant’s and the Company’s performance during such
fiscal year up to the date of the Covered Termination.

 

(b)           Accelerated Stock Award Vesting of Stock Options.  If a
Participant incurs a Covered Termination, then effective as of the date of the
Participant’s Covered Termination, (i) the vesting and exercisability

 

--------------------------------------------------------------------------------


 

of all outstanding options to purchase the Company’s common stock and other
stock awards that were granted to the Participant on or after September 1, 2003
but before a Change in Control, and are held by the Participant on such date
shall be accelerated in full, and (ii) any reacquisition or repurchase rights
held by the Company in respect of common stock issued pursuant to any other
stock award granted to the Participant by the Company on or after September 1,
2003 but before a Change in Control shall lapse.

 

(c)           Continued Medical Benefits.  If a Participant incurs a Covered
Termination and the Participant was enrolled in a health, dental, or vision plan
sponsored by the Company immediately prior to such Covered Termination, the
Participant may be eligible to continue coverage under such health, dental, or
vision plan (or to convert to an individual policy), at the time of the
Participant’s termination of employment, under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).  The Company will notify the Participant
of any such right to continue such coverage at the time of termination pursuant
to COBRA.  No provision of this Plan will affect the continuation coverage
rules under COBRA, except that the Company’s payment, if any, of applicable
insurance premiums will be credited as payment by the Participant for purposes
of the Participant’s payment required under COBRA.  Therefore, the period during
which a Participant may elect to continue the Company’s health, dental, or
vision plan coverage at his or her own expense under COBRA, the length of time
during which COBRA coverage will be made available to the Participant, and all
other rights and obligations of the Participant under COBRA (except the
obligation to pay insurance premiums that the Company pays, if any) will be
applied in the same manner that such rules would apply in the absence of this
Plan.

 

If a Participant timely elects continued coverage under COBRA, the Company shall
pay the full amount of the Participant’s COBRA premiums on behalf of the
Participant for the Participant’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Participant’s eligible
dependents, during the twelve (12) months following a Covered Termination (the
“Severance Period”); provided, however, that if the Severance Period exceeds the
length of time that the Participant is entitled to coverage under COBRA
(including any additional period under analogous provisions of state law), the
resulting or acquiring entity or Transferee Corporation involved in the Change
in Control, as applicable, shall be required to provide health, dental and
vision insurance coverage for the Participant and his or her eligible dependents
for any portion of the Severance Period that exceeds the length of time that the
Participant is entitled to coverage under COBRA (including any additional period
under analogous provisions of state law), at a level of coverage that is
substantially similar to the continued coverage that the Participant and his or
her eligible dependents received under the Company’s health, dental and vision
plans; provided, further, however, that no such premium payments (or any other
payments for medical, dental or vision coverage by the Company) shall be made
following the Participant’s death or the effective date of the Participant’s
coverage by a medical, dental or vision insurance plan of a subsequent
employer.  Each Participant shall be required to notify the Company immediately
if the Participant becomes covered by a medical, dental or vision insurance plan
of a subsequent employer.  Upon the conclusion of such period of insurance
premium payments made by the Company, the Participant will be responsible for
the entire payment of premiums required under COBRA for the duration of the
COBRA period.

 

(d)           Other Employee Benefits.  All other benefits (such as health
coverage, dental coverage, vision coverage, life insurance, disability coverage,
and 401(k) plan coverage) shall terminate as of the Participant’s termination
date (except to the extent that a conversion privilege may be available
thereunder).

 

SECTION 5.         TIME AND FORM OF SEVERANCE PAYMENTS.

 

(a)           General Rules.  Subject to Section 5(b), any cash severance
benefit provided under Section 4(a) shall be paid ratably over 12 months in
installments pursuant to the Company’s regularly scheduled payroll periods
commencing as soon as practicable following the effective date of a
Participant’s Covered Termination and shall be subject to all applicable
withholding for federal, state and local taxes.  In the event of a Participant’s
death prior to receiving all installment payments of his or her cash severance
benefit under Section 4(a), any remaining installment payments shall be made to
the Participant’s estate on the same payment schedule as would have occurred
absent the Participant’s death.  In no event shall payment of any Plan benefit
be made prior to the effective date of the Participant’s Covered Termination or
prior to the effective date of the release described in Section 6(a).

 

--------------------------------------------------------------------------------


 

(b)           Application of Section 409A.  All payments provided under this
Plan are intended to constitute separate payments for purposes of Treasury
Regulation Section 1.409A-2(b)(2).  If Participant is a “specified employee” of
the Company or any affiliate thereof (or any successor entity thereto) within
the meaning of Section 409A(a)(2)(B)(i) of the Code on the date of a Covered
Termination, then the cash severance paid pursuant to Section 4(a) (the
“Payments”) shall be delayed until the earlier of: (i) the date that is six
(6) months after the date of the Covered Termination, or (ii) the date of
Participant’s death (such date, the “Delayed Payment Date”), and the Company (or
the successor entity thereto, as applicable) shall (A) pay to Participant a lump
sum amount equal to the sum of the Payments that otherwise would have been paid
to Participant on or before the Delayed Payment Date, without any adjustment on
account of such delay, and (B) continue the Payments in accordance with any
applicable payment schedules set forth for the balance of the period specified
herein.  Notwithstanding the foregoing, (i) Payments scheduled to be paid from
the date of a Covered Termination through March 15th of the calendar year
following such termination shall be paid as scheduled pursuant to the
“short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4); (ii) Payments scheduled to be paid following such
March 15th shall be paid as scheduled to the maximum extent permitted pursuant
to an “involuntary separation from service” as permitted by Treasury Regulation
Section 1.409A-1(b)(9)(iii), but in no event later than the last day of the
second taxable year following the taxable year of the Covered Termination; and
(iii) any excess Payments shall be subject to delay as provided in the previous
sentence.  Benefits provided pursuant to Section 4(b) are intended to be paid
pursuant to the exception provided by Treasury Regulation
Section 1.409A-1(b)(5)(v)(E).  Amounts paid pursuant to Section 4(c) are
intended to be paid pursuant to the exception provided by Treasury Regulation
Section 1.409A-1(b)(9)(v)(B).

 

(c)           Parachute Payments.  Except as otherwise provided in an agreement
between a Participant and the Company, if any payment or benefit the Participant
would receive in connection with a Change in Control from the Company or
otherwise (a “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount.  The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax, or (y) the largest portion, up
to and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Participant’s receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in a manner necessary to provide the
Participant with the greatest economic benefit.  If more than one manner of
reduction of payments or benefits necessary to arrive at the Reduced Amount
yields the greatest economic benefit, the payments and benefits shall be reduced
pro rata.

 

SECTION 6.         LIMITATIONS ON BENEFITS.

 

(a)           Release.  In order to be eligible to receive benefits under the
Plan, a Participant also must execute a general waiver and release in
substantially the form attached hereto as Exhibit A or Exhibit B, as
appropriate, within the time frame (21 or 45 days) as is set forth in such
release, and such release must become effective in accordance with its terms. 
The Company, in its sole discretion applying reasonable business terms, may
modify the form of the required release to comply with applicable law and shall
determine the form of the required release, which may be incorporated into a
termination agreement or other agreement with the Participant.

 

(b)           Certain Reductions.  The Company, in its sole discretion, shall
have the authority to reduce a Participant’s severance benefits, in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to the Participant by the Company that become payable in
connection with the Participant’s termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), (ii) a written
employment or severance agreement with the Company, or (iii) any Company policy
or practice providing for the Participant to remain on the payroll for a limited
period of time after being given notice of the termination of the Participant’s
employment.  The benefits provided under this Plan are intended to satisfy, in
whole or in part, any and all statutory obligations and other contractual
obligations of the Company that may arise out of a Participant’s termination of
employment, and the Plan Administrator shall so construe and implement the terms
of the Plan.  The Company’s decision to apply such reductions to the severance
benefits of one Participant and the amount of such reductions shall in no way

 

--------------------------------------------------------------------------------


 

obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Participant, even if similarly situated.  In the
Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being recharacterized as payments
pursuant to the Company’s statutory or other contractual obligations.

 

(c)           Mitigation.  Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any cash severance payments provided for under
Section 4(a) of this Plan be reduced by any compensation earned by a Participant
as a result of employment by another employer or any retirement benefits
received by such Participant after the date of the Participant’s termination of
employment with the Company.

 

(d)           Non-Duplication of Benefits.  Except as otherwise specifically
provided for herein, no Participant is eligible to receive benefits under this
Plan or pursuant to other contractual obligations more than one time.  This Plan
is designed to provide certain severance pay and change in control benefits to
Participants pursuant to the terms and conditions set forth in this Plan.  The
payments pursuant to this Plan are in addition to, and not in lieu of, any
unpaid salary, bonuses or benefits to which a Participant may be entitled for
the period ending with the Participant’s Covered Termination.

 

(e)           Indebtedness of Participants.  If a Participant is indebted to the
Company on the effective date of his or her Covered Termination, the Company
reserves the right to offset any severance payments under the Plan by the amount
of such indebtedness.

 

SECTION 7.         RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

 

(a)           Exclusive Discretion.  The Plan Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan.  The rules, interpretations, computations and
other actions of the Plan Administrator shall be binding and conclusive on all
persons.

 

(b)           Amendment or Termination.  This Plan shall terminate automatically
on September 24, 2010, unless extended by action of the Board or the
Compensation Committee of the Board.  The Company reserves the right to amend or
terminate this Plan or the benefits provided hereunder at any earlier time;
provided, however, that no such amendment or termination shall occur following
(i) the date three (3) months prior to a Change in Control or (ii) a Covered
Termination as to any Participant who would be adversely affected by such
amendment or termination unless such Participant consents in writing to such
amendment or termination.  Any action amending or terminating the Plan pursuant
to the immediately preceding sentence shall be in writing and executed by a duly
authorized officer of the Company.  Unless otherwise required by law, no
approval of the shareholders of the Company shall be required for any amendment
or termination including any amendment that increases the benefits provided
under any option or other stock award.

 

SECTION 8.         NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

 

SECTION 9.         LEGAL CONSTRUCTION.

 

This Plan shall be governed by and construed under the laws of the State of
California (without regard to principles of conflict of laws), except to the
extent preempted by ERISA.

 

--------------------------------------------------------------------------------


 

SECTION 10.       CLAIMS, INQUIRIES AND APPEALS.

 

(a)                                  Applications for Benefits and Inquiries. 
Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted to the Plan
Administrator in writing by an applicant (or his or her authorized
representative).  The address of the Plan Administrator is:

 

Ditech Networks, Inc.

Attn:  Vice President, Human Resources

825 E. Middlefield Road

Mountain View, CA 94043

 

(b)                                  Denial of Claims.  In the event that any
application for benefits is denied in whole or in part, the Plan Administrator
must provide the applicant with written or electronic notice of the denial of
the application, and of the applicant’s right to review the denial.  Any
electronic notice will comply with the regulations of the U.S. Department of
Labor.  The notice of denial will be set forth in a manner designed to be
understood by the applicant and will include the following:

 

(1)           the specific reason or reasons for the denial;

 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

(3)           a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(4)           an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

 

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c)                                  Request for a Review.  Any person (or that
person’s authorized representative) for whom an application for benefits is
denied, in whole or in part, may appeal the denial by submitting a request for a
review to the Plan Administrator within sixty (60) days after the application is
denied.  A request for a review shall be in writing and shall be addressed to:

 

Ditech Networks, Inc.

Attn:  Vice President, Human Resources

825 E. Middlefield Road

Mountain View, CA 94043

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other

 

--------------------------------------------------------------------------------


 

information relevant to his or her claim.  The review shall take into account
all comments, documents, records and other information submitted by the
applicant (or his or her representative) relating to the claim, without regard
to whether such information was submitted or considered in the initial benefit
determination.

 

(d)           Decision on Review.  The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review.  If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60) day period.  This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

 

(1)           the specific reason or reasons for the denial;

 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

(3)           a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and

 

(4)           a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

 

(e)           Rules and Procedures.  The Plan Administrator will establish
rules and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims. 
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

(f)            Exhaustion of Remedies.  No legal action for benefits under the
Plan may be brought until the applicant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 10, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

SECTION 11.       BASIS OF PAYMENTS TO AND FROM PLAN.

 

All benefits under the Plan shall be paid by the Company.  The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

 

SECTION 12.       OTHER PLAN INFORMATION.

 

(a)                                  Employer and Plan Identification Numbers. 
The Employer Identification Number assigned to the Company (which is the “Plan
Sponsor” as that term is used in ERISA) by the Internal Revenue Service is
94-2935531.  The Plan Number assigned to the Plan by the Plan Sponsor pursuant
to the instructions of the Internal Revenue Service is 520.

 

(b)                                  Ending Date for Plan’s Fiscal Year.  The
date of the end of the fiscal year for the purpose of maintaining the Plan’s
records is April 30.

 

--------------------------------------------------------------------------------


 

(c)                                  Agent for the Service of Legal Process. 
The agent for the service of legal process with respect to the Plan is:

 

Ditech Networks, Inc.

Attn:  Vice President, Human Resources

825 E. Middlefield Road

Mountain View, CA 94043

 

(d)                                  Plan Sponsor and Administrator.  The “Plan
Sponsor” and the “Plan Administrator” of the Plan is:

 

Ditech Networks, Inc.

825 E. Middlefield Road

Mountain View, CA 94043

 

The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 623-1300. 
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

SECTION 13.       STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by Ditech
Networks, Inc.) are entitled to certain rights and protections under ERISA.  If
you are a Participant, you are considered a participant in the Plan for the
purposes of this Section 13 and, under ERISA, you are entitled to:

 

Receive Information About Your Plan and Benefits

 

(a)                                  Examine, without charge, at the Plan
Administrator’s office and at other specified locations, such as worksites, all
documents governing the Plan and a copy of the latest annual report (Form 5500
Series), if applicable, filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security
Administration;

 

(b)                                  Obtain, upon written request to the Plan
Administrator, copies of documents governing the operation of the Plan and
copies of the latest annual report (Form 5500 Series), if applicable, and an
updated (as necessary) Summary Plan Description.  The Administrator may make a
reasonable charge for the copies; and

 

(c)                                  Receive a summary of the Plan’s annual
financial report, if applicable.  The Plan Administrator is required by law to
furnish each participant with a copy of this summary annual report.

 

Prudent Actions By Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan. 
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court.  In such a case, the court may require the Plan
Administrator to provide the

 

--------------------------------------------------------------------------------


 

materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the Plan
Administrator.

 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.

 

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance With Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

SECTION 14.       GENERAL PROVISIONS.

 

(a)                                  Notices.  Any notice, demand or request
required or permitted to be given by either the Company or a Participant
pursuant to the terms of this Plan shall be in writing and shall be deemed given
when delivered personally or deposited in the U.S. mail, First Class with
postage prepaid, and addressed to the parties, in the case of the Company, at
the address set forth in Section 10(a) and, in the case of a Participant, at the
address as set forth in the Company’s employment file maintained for the
Participant as previously furnished by the Participant or such other address as
a party may request by notifying the other in writing.

 

(b)                                  Transfer and Assignment.  The rights and
obligations of a Participant under this Plan may not be transferred or assigned
without the prior written consent of the Company.  This Plan shall be binding
upon any surviving entity resulting from a Change in Control and upon any other
person who is a successor by merger, acquisition, consolidation or otherwise to
the business formerly carried on by the Company without regard to whether or not
such person or entity actively assumes the obligations hereunder.

 

(c)                                  Waiver.  Any Party’s failure to enforce any
provision or provisions of this Plan shall not in any way be construed as a
waiver of any such provision or provisions, nor prevent any Party from
thereafter enforcing each and every other provision of this Plan.  The rights
granted the Parties herein are cumulative and shall not constitute a waiver of
any Party’s right to assert all other legal remedies available to it under the
circumstances.

 

(d)                                  Severability.  Should any provision of this
Plan be declared or determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.

 

(e)                                  Section Headings.  Section headings in this
Plan are included for convenience of reference only and shall not be considered
part of this Plan for any other purpose.

 

--------------------------------------------------------------------------------


 

SECTION 15.       EXECUTION.

 

To record the adoption of the Plan as set forth herein, Ditech Networks, Inc.
has caused its duly authorized officer to execute the same as of the Effective
Date.

 

 

DITECH NETWORKS, INC.

 

 

 

 

 

By:

/s/ William J. Tamblyn

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Ditech
Networks, Inc. Amended and Restated Change in Control Severance Benefit Plan
(the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors,
affiliates and assigns, and its and their current and former partners, members,
directors, officers, employees, shareholders, agents, attorneys, accountants,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this Release.  This general release includes, but is
not limited to: (a) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not do so); (c) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an
officer of the Company; and (e) this Release shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
after I sign this Release.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Ditech
Networks, Inc. Amended and Restated Change in Control Severance Benefit Plan
(the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors,
affiliates and assigns, and its and their current and former partners, members,
directors, officers, employees, shareholders, agents, attorneys, accountants,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this Release.  This general release includes, but is
not limited to: (a) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have
forty-five (45) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an office
of the Company; (e) this Release shall not be effective until the date upon
which the revocation period has expired, which shall be the eighth day after I
sign this Release; and (f) I have received with this Release a detailed list of
the job titles and ages of all employees who were terminated in this group
termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------